DETAILED ACTION
Claims status
In the amended application filed on 07/10/2020 claims 2-21 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the US Patent: 10715441. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claims 1 and 2; the claims 1 and 2 recite limitations substantially the same as in the US Patent: 10715441. These limitations are fully covered by the claims of the US Patent: 10715441.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent: 10715441.


Instant Application: 16925872
US Patent: 10715441
2. A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to process a packet in a network element, the method comprising: 
receiving the packet, with a packet switch unit, wherein the packet is received by the network element on an ingress interface corresponding to an externally queued (EQ) interface, wherein each ingress interface of the network element corresponds to one of an EQ interface and a non-EQ interface, and further wherein an incoming packet received at an ingress interface corresponding to an EQ interface is to be stored in one of a plurality of external queues, 








selecting, from among the plurality of external queues, one of the plurality of external queues for storing the packet, based on forwarding information of the packet, 
forwarding the packet to a packet storage unit, wherein the packet storage unit is external to and coupled to the packet switch unit, and further wherein the packet storage unit includes storage for the external queues, receiving, with the packet switch unit, the packet from the packet storage unit, and forwarding the packet to one of a plurality of egress interfaces corresponding to the selected one of the plurality of external queues.
1. A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to process a packet in a network element, the method comprising:
receiving the packet, with a packet switch unit, wherein the packet was received by the network element on an ingress interface, each ingress interface being one of an externally queued (EQ) interface and a non-EQ interface;
determining whether the packet is to be stored in one of a plurality of external queues of a packet storage unit based on at least whether the ingress interface that received the packet is an EQ interface, wherein the packet storage unit is external to and coupled to the packet switch unit;
determining whether the packet is to be stored in one of a plurality of internal queues of the packet switch unit based on at least the ingress interface that received the packet being a non-EQ interface;
if the packet is to be stored in one of the plurality of external queues,
selecting, from among the plurality of external queues, one of the plurality of external queues for the packet based on forwarding information of the packet,
forwarding the packet to the packet storage unit, wherein the packet storage unit includes storage for the external queue,
receiving, with the packet switch unit, the packet from the packet storage unit, and
forwarding the packet to an egress interface corresponding to the selected one of the plurality of external queues, and
if the packet is to be stored in one of the plurality of internal queues, storing the packet in one of the plurality of internal queues.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time of the claimed invention or before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Perla et al. (US 8,797,877 B1) in view of Barrack et al. (US 2005/0213571 A1).
Regarding claim 2; Perla discloses a non-transitory machine-readable medium having executable instructions to cause one processing unit to perform a method to process a packet (See Fig. 3: Packets processing system; Col. 10, Lines 40-45) in a network element, the method comprising: 
receiving the packet (See Fig. 3: receiving the packets at Ingress PFE 30A; Col. 10, Lines 61-65), with a packet switch unit (See Fig. 3: Switching Fabric 26 or Switch Unit; Col. 10, Lines 61-64), wherein the packet was received by the network element on an ingress interface (See Fig. 3: all the packets are being received at Ingress PFE 30A; Col. 10, Lines 61-64) corresponding to an externally queued (EQ) interface (See Fig. 3: the received packets at VOQ 46A, i.e. external queue, Col. 11, Lines 8-12); and, wherein each ingress interface of the network element corresponds to an EQ interface/non EQ interface (See Fig. 3: packets are being received and stored at Ingress PFE 30A; Col. 10, Lines 61-64), and further wherein an incoming packet received at an ingress interface (See Fig. 3: all the packets are being received at Ingress PFE 30A; Col. 10, Lines 61-64) corresponding to an EQ interface is to be stored in one external queue (See Fig. 3: storing the received packets at VOQ 46A, i.e. external queue, Col. 11, Lines 8-12),
determining that whether the packet is to be stored in an external queue (See Fig. 3: storing the received packets at VOQ 46A, i.e. external queue, Col. 11, Lines 8-12) of a packet storage unit based on the ingress interface that received the packet (See Fig. 3: all the packets are being received at Ingress PFE 30A; Col. 10, Lines 61-64);, wherein the packet storage unit is external and coupled to the packet switch unit (See Fig. 3: Egress VOQ or external interface and internal interface; Col. 11, Lines 8-12 and Col. 10, Lines 61-64);
See Fig. 3-4: determining/selecting VOQ 46s associated with output queue based on the forwarding information; Col. 11, Lines 60-67), an external queue for storing the packet (See Fig. 4: determining the buffers sizes of the respective VOQs; Col. 11, Lines 45-49 and Col. 12, Lines 1-3) based on forwarding information of the packet (See Fig. 4: forwarding received network packets in accordance with forwarding information generated by the respective devices; Col. 4, Lines 40-50); 
forwarding the packet to a packet storage unit (See Fig. 3 and 4: Storage Manager 44A, i.e. storage unit, to store network packets for each VOQ, and forwarding units/engine to forward packets of the packet flow; Col. 3, Lines 15-30 and Col. 11, Lines 29-35), wherein the packet storage unit is external to and coupled to the packet switch unit (See Fig. 3: coupling with a Switching Fabric 26 or Switch Unit; Col. 10, Lines 61-64), and further the packet storage unit includes storage for the external queue (See Fig. 3: Storage Manager 44A; Col. 11, Lines 28-35);
receiving, with the packet switch unit (See Fig. 3: Switching Fabric 26 or Switch Unit; Col. 10, Lines 61-64), the packet from the packet storage unit (See Fig. 3: Store Manager 44A to send a request to egress PFE 30N to forward network packet 40 of VOQ; Col. 13, Lines 10-13) and;
forwarding the packet to an egress interface corresponding to the external queue (See Fig. 3: forwarding the network packet 40 of VOQ to egress PFE 30N, i.e. egress interface; Col. 13, Lines 10-14).
 [Examiner’s Note: Because of the alternative claim language such as, “at least one of…” and “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Perla discloses the method of determining the packet to be stored in the external queues and storing the data in the internal queue (See Fig. 4: storing data in the storage data, i.e. internal queue, Col. 14, Lines 23-30), Perla doesn’t explicitly teach determining if the ingress interface that received the packet, is configured as an external queue interface. 
Barrack further teaches determining if the ingress interface that received the packet, is configured as an external queue interface. (See Fig. 2: determining whether or not the ultimate location for packet data storage is in the internal memory store 102 or the external memory storage 202; Para. [0047], Lines 4-10).
[For instance, Barrack’s invention is from the same field of endeavor because it originally discusses buffering at DRAM ingress and egress for preventing overflows and underruns. Para. 0018].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide determining the packet not to be stored in the external queue as taught by Barrack to have incorporated in the system of Perla, so that it would not only provide to prevent overflows and underruns but also help for bandwidth utilization efficiencies. Barrack: See Abstract and Para. [0018].

Regarding claim 6, Perla discloses the non-transitory machine-readable medium wherein the forwarding of the packet to the egress interface comprises: transmitting the packet to a pin interface of the packet switch unit that corresponds to the egress interface (See Fig. 3: the switch corresponds the egress interface, Col. 8, Lines 40-45)

Regarding claim 7; Perla discloses the non-transitory machine-readable medium further comprising: processing the packet (See Fig. 3: Col. 11, Lines 27-35).

Regarding claim 8; Perla discloses the non-transitory machine-readable medium wherein the processing of the packet comprises: processing the packet using one or more of functions selected from queuing decisions (See Fig. 3: Abstract for queueing and forwarding network packets).
Examiner’s Note: Because of the alternative claim language such as “using one or more of…”, only one of the alternative limitations has been analyzed by the examiner).

Regarding claim 10; Perla discloses the non-transitory machine-readable medium wherein the method further comprises: providing, from the packet switch unit (See Fig. 3: see components 26 and 44A), a flow control message to the packet storage unit indicating the packet storage unit should provide the packet from the one of the plurality of external queues storing the packet to the packet switch unit (See Fig. 3: data Drain rate of network packets; Col. 12, Lines 1-6).

Regarding claim 11; Perla discloses a method of processing a plurality of packets in a network element, the method comprising: 
receiving the packets on a plurality of ingress interfaces (See Fig. 3: receiving the packets at Ingress PFE 30A; Col. 10, Lines 61-65) of a packet switch unit in the network element (See Fig. 3: Switching Fabric 26 or Switch Unit; Col. 10, Lines 61-64), each of the plurality of ingress interfaces configured as one of an external interface  (See Fig. 3: the received packets at VOQ 46A, i.e. external queue, Col. 11, Lines 8-12) and an internal queue interface (See Fig. 3: all the packets are being received at Ingress PFE 30A; Col. 10, Lines 61-64);
determining an externally queued subset of packets from the plurality of packets that is to be stored in one external queue (See Fig. 3: storing the received packets at VOQ 46A, i.e. external queue, Col. 11, Lines 8-12), the externally queued subset of packets being packets received on one ingress interfaces (See Fig. 3: all the packets are being received at Ingress PFE 30A; Col. 10, Lines 61-64) configured as an external queue interface (See Fig. 3: storing the received packets at VOQ 46A, i.e. external queue, Col. 11, Lines 8-12);
See Fig. 3 and 4: Storage Manager 44A, i.e. storage unit, to store network packets for each VOQ, and forwarding units/engine to forward packets of the packet flow; Col. 3, Lines 15-30 and Col. 11, Lines 29-35);
receiving, with the packet switch unit (See Fig. 3: Switching Fabric 26 or Switch Unit; Col. 10, Lines 61-64), the externally queued subset of packets from the memory/storage unit (See Fig. 3: Store Manager 44A to send a request to egress PFE 30N to forward network packet 40 of VOQ; Col. 13, Lines 10-13) and;
forwarding the externally queued subset of packets to an egress interface corresponding to each of the packets in the externally queued of packets (See Fig. 3: forwarding the network packet 40 of VOQ to egress PFE 30N, i.e. egress interface; Col. 13, Lines 10-14).
[Examiner’s Note: Because of the alternative claim language such as, “at least one of…” and “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Perla discloses the method of determining the packet to be stored in the external queues and storing the data in the internal queue (See Fig. 4: storing data in the storage data, i.e. internal queue, Col. 14, Lines 23-30), Perla doesn’t explicitly teach determining if the ingress interface that received the packet, is configured as an external queue interface. 
However, Barrack further teaches determining if the ingress interface that received the packet, is configured as an external queue interface. (See Fig. 2: determining whether or not the ultimate location for packet data storage is in the internal memory store 102 or the external memory storage 202; Para. [0047], Lines 4-10).
[For instance, Barrack’s invention is from the same field of endeavor because it originally discusses buffering at DRAM ingress and egress for preventing overflows and underruns. Para. 0018].
Barrack to have incorporated in the system of Perla, so that it would not only provide to prevent overflows and underruns but also help for bandwidth utilization efficiencies. Barrack: See Abstract and Para. [0018].

Regarding claim 19; Perla discloses a network element configured to process a plurality of packets, the network element comprising: 
a plurality of network interfaces that communicate the plurality of packets (See Fig. 2: plurality of interface cards 32As; Col. 7; Lines 5-10), the plurality of network interfaces including a plurality of egress interfaces and a plurality of ingress interfaces (See Fig. 3: all the packets are being received at Ingress PFE 30A; Col. 10, Lines 61-64), each of the plurality of ingress interfaces corresponding to externally-queued-interface (See Fig. 3: packets are being received and stored at Ingress PFE 30A; Col. 10, Lines 61-64), wherein an incoming packet received at an ingress interface (See Fig. 3: all the packets are being received at Ingress PFE 30A; Col. 10, Lines 61-64) corresponding to an EQ interface is to be stored in one external queue (See Fig. 3: storing the received packets at VOQ 46A, i.e. external queue, Col. 11, Lines 8-12),
a data plane (See Fig. 3: the forwarding router, i.e. data plane; Col. 10, Lines 39-45), coupled to the plurality of network interfaces, that process the plurality of packets, the data plane including:
a plurality of external queues that stores one of the plurality of packets prior to this packet being transmitted by the network element (See Fig. 3: storing the received packets at VOQ 46A, i.e. external queue, Col. 11, Lines 8-12);
See Fig. 3: Storage Manager 44A, i.e. storage unit, to store network packets for each VOQ; Col. 11, Lines 29-35), that controls storing of the packet in the plurality of the queues (See Fig. 3: Storage Manager 44A, i.e. storage unit, to store network packets for each VOQ; Col. 11, Lines 29-35); and
a packet switching unit, coupled to the packet storage unit (See Fig. 3: Switching Fabric 26 or Switch Unit; Col. 10, Lines 61-64), for each of the plurality of packets (See Fig. 3: the received packets; Col. 12, Lines 1-6),
receives that packet from a first network interface of the plurality of network interfaces (See Fig. 2: receiving packets plurality of interface cards 32As; Col. 7; Lines 5-10);
for packet received on an ingress interfaces corresponding to an externally-queued interface (See Fig. 3: all the packets are being received at Ingress PFE 30A; Col. 10, Lines 61-64), (See also Fig. 4: Egress VOQ or external interface and internal interface; Col. 11, Lines 8-12 and Col. 10, Lines 61-64), identifying the external queue for the packet to use for storing the packet (See Fig. 4: determining the buffers sizes of the respective VOQs; Col. 11, Lines 45-49 and Col. 12, Lines 1-3) based on forwarding information of that packet (See Fig. 3: based on drain rate of the received packets; Col. 12, Lines 1-6), and wherein the packet switch unit forwards the packet to a storage unit for storage in a corresponding to the external queue (See Fig. 3: receiving the packets at Ingress PFE 30A; Col. 10, Lines 61-65, and storing at Storage Manager 44A, i.e. storage unit, to store network packets for each VOQ; Col. 11, Lines 29-35),
receives the packet from the packet storage unit  (See Fig. 3: Store Manager 44A to send a request to egress PFE 30N to forward network packet 40 of VOQ; Col. 13, Lines 10-13), and 
forwards the packet to one egress interface of the plurality of network interfaces (See Fig. 3: forwarding the network packet 40 of VOQ to egress PFE 30N, i.e. egress interface or second network interface; Col. 13, Lines 10-14).
The Examiner’s Note: Because of the alternative claim language such as “at least one of the”, only one of the alternative limitations has been analyzed by the examiner).
Even though, Perla discloses the method of determining the packet to be stored in the external queues and storing the data in the internal queue (See Fig. 4: storing data in the storage data, i.e. internal queue, Col. 14, Lines 23-30), Perla doesn’t explicitly teach determining the packet not to be stored in the external queues. 
However, Barrack further teaches determining the packet not to be stored in the external queue (See Fig. 2: determining whether or not the ultimate location for packet data storage is in the internal memory store 102 or the external memory storage 202; Para. [0047], Lines 4-10).
[For instance, Barrack’s invention is from the same field of endeavor because it originally discusses buffering at DRAM ingress and egress for preventing overflows and underruns. Para. 0018].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide determining the packet not to be stored in the external queue as taught by Barrack to have incorporated in the system of Perla, so that it would not only provide to prevent overflows and underruns but also help for bandwidth utilization efficiencies. Barrack: See Abstract and Para. [0018].
Barrack further teaches configuring as a non-external queue (See Fig. 2: determining whether or not the ultimate location for packet data storage is in the internal memory store 102 (i.e. non-external) or the external memory storage 202; Para. [0047], Lines 4-10).
[For instance, Barrack’s invention is from the same field of endeavor because it originally discusses buffering at DRAM ingress and egress for preventing overflows and underruns. Para. 0018].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide determining the packet not to be stored in the external queue as taught by Barrack to have incorporated in the system of Perla, so that it Barrack: See Abstract and Para. [0018].

Regarding claim 21; Barrack discloses the network element further comprising a memory coupled to the packet storage unit, and wherein the memory stores the plurality of external queues (See Fig. 2: determining whether or not the ultimate location for packet data storage is in the internal memory store 102 or the external memory storage 202; Para. [0047], Lines 4-10).
[For instance, Barrack’s invention is from the same field of endeavor because it originally discusses buffering at DRAM ingress and egress for preventing overflows and underruns. Para. 0018].

Allowable Subject Matter
Claims 3-5, 9, 12-18, and 20 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416